FERRISS, J.
At the' September term, 1909, of the circuit court of Lewis county, upon an information filed by the prosecuting attorney of said county, defendant was tried and convicted of the offense of-seducing, under promise of marriage, one Ruby Cason, an unmarried female of good repute, under twenty-one years of age. His punishment was assessed at nine months in the county jail and a fine of two hundred and fifty dollars. An appeal- from the judgment was granted to the St. Louis Court of Appeals, which court, not having jurisdiction of felony cases, ordered the cause transferred to this court, and it is now before us for review.
*206No bill of exceptions has been filed 'in this case, and there is therefore nothing before the court for review save the record proper. This we have carefully examined, and finding it to be complete, valid and sufficient in all respects, the judgment is affirmed.
Kennish, P. J., and Brown, J., concur..